Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 3/4/2022.
Applicant’s election with traverse of 1-15 in the reply filed on 3/4/2022 is acknowledged.
	This is not found persuasive because as detailed in the Requirement, searching and examining all the inventions would pose a serious burden (for example, while there are 15,485 (L16) exclusive references that discloses group I prior arts, the examiner would have to view through 16,242 (L18, for group I and II) references had the requirement not been made. Moreover, groups I and II as indicated in in “Requirement for Restriction/Election - 03/04/2022” are classified in distinctly different cpc symbols, wherein searches for the device and process inventions are not co-extensive.


    PNG
    media_image1.png
    649
    1903
    media_image1.png
    Greyscale


In view of the above, Applicant's traversal arguments based on the “the Applicant holds a good-faith belief that the original application would not result in serious“ is moot. Therefore, Applicant's traversal arguments is not as shown by the first sentence of 37 CFR 1.143, the traverse to a requirement must be complete as required by 37 CFR 1.111(b) which reads in part: “In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action dated 09/16/2015. The applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
Under this rule, the applicant is required to specifically point out the reasons on which he or she bases his or her conclusions that a requirement to restrict is in error, which was not found correct, as described in the preceding paragraphs. A mere broad allegation or wrongful analysis that the requirement is in error does not comply with the requirement of 37 CFR § 1.111.
The requirement is still deemed proper, and is therefore made FINAL, and thus the required provisional election (see MPEP § 818.01(a)) becomes an election without traverse.
On Applicant other argument, “The right to file divisional applications on non-elected subject matter is reserved” is proper and the prosecution will provide appropriate attention as per MPEP.
In view of the above, this office action considers claims 1-12 pending for prosecution, wherein claims 7-12 are withdrawn from further consideration, and 1-6 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20080210923 A1; hereinafter Sato).
Regarding Claim 1, Sato (Fig.5B) discloses a memory device, comprising (see the citations): 

    PNG
    media_image3.png
    331
    562
    media_image3.png
    Greyscale

Sato Figure 5B
a bottom electrode (7; [0077 teaches 7 serves as a lower electrode]); 
a heater (1), disposed on the bottom electrode (7) and comprising heat conducting materials, wherein electrical resistivities of the heat conducting materials are different from one another ([0064], [0065], [0069]-[0078]), a first one of the heat conducting materials (1-A) has a periphery wall portion (vertical wall) and a bottom plate portion (horizontal portion) connected to and surrounded by the periphery wall portion (shown), a second one of the heat conducting materials (1-B) is disposed on the bottom plate portion of the first one of the heat conducting materials (shown), and laterally surrounded by the periphery wall portion of the first one of the heat conducting materials (see Fig.5B); 
a phase change layer (3; [0072]), disposed on the heater (1) and in contact with the heat conducting materials (the heater can include only 1A-1C or it can have more layers as shown); wherein top surfaces of the heat conducting materials are respectively in direct contact with the phase change layer ([0083] discloses that the second step which includes forming 1-D, 1-E, and 1-F can be eliminated and therefore l phase changing layer 3 directly contacts the top surface of 1-C ); and 
a top electrode (4; [0077]), disposed on the phase change layer (3).  
Fig.5B does not expressly depict that there is a direct contact between the top surface of some electrode materials, specifically 1A, 1B and the phase change material. 
However, Fig.6 discloses in a related embodiment that the phase change material layer (3, 2) have direct contact with the top surface of the heater with no insulating in between.
Therefore it would have been obvious in the art before the filling date of the application to have a direct contact between the top surfaces of the heater and the phase change material as seen in Fig.6 to have larger resistance redistribution brought into the contact with e phase change material. 
Regarding Claim 2, The memory device according to claim 1, Sato (Fig.5B/6) discloses wherein the first one of the heat conducting materials (1-A) is formed as a cup shape structure with a recess inside the cup shape structure (shown), and the second one of the heat conducting materials (1-B) is disposed in the recess.  
Regarding Claim 3, The memory device according to claim 1, Sato (Fig.5B/6) discloses wherein the top surfaces of the heat conducting materials (1) collectively define at least a portion of the top surface of the heater (heater 1 can include 1A-1C or 1D-1F or combination).  
Regarding Claim 4, The memory device according to claim 1, Sato (Fig.5B/6) discloses wherein the heat conducting materials ([0064], [0065], [0067], [0069]-[0078]) are made of the same combination of elements, and have different elemental percentages (construed from [0067-0068] By changing deposition conditions, such as a material gas flow rate, the specific resistivity can be increased. In case of MO-CVD, by shortening a treatment time, a high specific resistivity value can be obtained more effectively, and [ 0076] Further, as the electrode layers, different materials can be used in combination so that the electrode layers have specific resistivities successively increased.).  
Regarding Claim 5, The memory device according to claim 4, Sato (Fig.5B; [0067]-[0068]) discloses wherein the heat conducting materials are made of titanium nitride, and have different titanium atomic percentages ([0067-0068,0076]).  
Regarding Claim 6, The memory device according to claim 1, Sato (Fig.5B) discloses wherein the heater further comprises a heat isolation layer covering an outermost sidewall and a bottommost surface of the heat conducting materials ([0076] discloses that the heater layers can be made of different material; there are 3 layers of heater shown in heater 1-1 and first layer can be interpreted as the heat isolation layer made of TaN, layer 1-B as the first heat conducting material and 1-C as the second heat conducting material which are made of TiN).  
Regarding Claim 7, The memory device according to claim 6, Sato (Fig.5B; [0076]) discloses wherein the heat isolation layer (TaN) is less thermally conductive than the heat conducting materials (TiN; reference shows the same material as applicant disclosure).  
Regarding Claim 8, The memory device according to claim 6, Sato (Fig.5B; [0076]) discloses wherein a top surface of the heat isolation layer (1-A interpreted as heat isolation layer here) and the top surfaces of the heat conducting materials (top surface of 1-B and 1-C) collectively define7Customer No.: 31561Docket No.: 097223-U S-PA Application No.: 16/919,071a top surface of the heater (shown).  
Regarding Claim 9, The memory device according to claim 1, Sato (Fig.5B) discloses wherein the second one of the heat conducting materials (1-B) covers an inner surface of the first one of the heat conducting materials (1-A), a third one of the heat conducting materials (1-C) covers an inner surface of the second one of the heat conducting materials (1B), and is formed in a pillar shape (shown).  
Regarding Claim 10, The memory device according to claim 9, Sato (Fig.5B; [0065]) discloses wherein a first electrical resistivity of the first one of the heat conducting material is less than a second resistivity of the second one of the heat conducting materials, and the second resistivity is less than a third resistivity of the third one of the heat conducting materials (the resistivity increases gradually from bottom layer to top layer).  
Regarding Claim 11, The memory device according to claim 9, Sato (Fig.5B) discloses wherein top view patterns of the heat conducting materials are concentric patterns.  
Regarding Claim 12, The memory device according to claim 1, Sato (Fig.5B) discloses wherein the heater (width of 1) has a footprint area smaller than a footprint area of the phase change layer (width of 3), and smaller than a footprint area of the bottom electrode (width of 7).  
Regarding Claim 13, A memory device, comprising: Sato (Fig.5B) discloses 
a bottom electrode (7);
a heater (1), disposed on the bottom electrode (7) and having heat conducting regions configured to simultaneously produce different amounts of joule heat (because of the heater structures in Fig 5B, different electrode portions have different resistivity will produce different Joule as construed from [0007] that Joule is generated when an electric voltage is applied between the lower electrode  and the upper electrode  wherein metallic element percentages of the heat conducting regions are different from one another ([0067]-[0068]); 
a phase change layer (3), disposed on the heater (1) and in direct contact with top ends of the heat conducting regions ([0083] discloses that the second step which includes forming 1-D, 1-E, and 1-F can be eliminated and therefore l phase changing layer 3 directly contacts the top surface of 1-C ); and 
a top electrode (4), disposed on the phase change layer (3).  

Fig.5B does not show that there is a direct contact between the top surface of 1A, 1B and the phase change material. 
However, Fig.6 discloses in a related embodiment that the phase change material layer (3, 2) have direct contact with the top surface of the heater with no insulating in between.
Therefore it would have been obvious in the art before the filling date of the application to have a direct contact between the top surfaces of the heater and the phase change material as seen in Fig.6 to have larger resistance redistribution brought into the contact with e phase change material. 

Regarding Claim 14, The memory device according to claim 13, Sato (Fig.5B/6) discloses wherein an electrical resistivity of the heater decreases outwardly from a center of the heater ([0065]; resistivity decreases from 1-C which is center material to 1-A which is outer material).  
Regarding Claim 15, The memory device according to claim 13, Sato (Fig.5B/6) discloses wherein one of the heat conducting regions is laterally surrounded by another one of the heat conducting regions (1-C surrounded by 1-B and that is surrounded by 1-A).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAJAR KOLAHDOUZAN whose telephone number is (571)270-5842. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAJAR KOLAHDOUZAN/Examiner, Art Unit 2898     
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        October 15, 2022